Opinion by
Judge Kramer,
These are appeals by Michael J. Gervasi, Michael F. Kozempel, and Salvatore Martines from orders of the Unemployment Compensation Board of Review dated February 18 and March 5, 1975, in which the Board sustained a reduction of the appellants’ benefits in accordance with Section 404(d) (iii) of the Unemployment Compensation Law, Act of December 5, 1936, Second. Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. §804 (d) (iii), and this Court’s decision in G. C. Murphy Company v. Commonwealth of Pennsylvania, Unemployment Compensation Board of Review, 13 Pa. Commonwealth Ct. 537, 319 A.2d 438 (1974).
The sole issue presented is whether this Court erred on the question of statutory interpretation involved in G. C. Murphy. The parties agree on all of the significant *537facts, and they further agree that, unless we overrule G. C. Murphy, that case controls the instant appeal and the Board must be affirmed. The appellants urge us to reconsider G. C. Murphy.
We have carefully examined G. C. Murphy in light of the arguments advanced by the appellants, and we find no contention that was not considered thoroughly when we reached our decision in that case.
We see no reason to overrule G. C. Murphy, and, consequently, we
Order
And Now, this 29th day of December, 1975, it is ordered that the orders of the Unemployment Compensation Board of Review dated February 18 and March 5, 1975, in the above-captioned matters, are affirmed.